Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments of 10-8-20 after allowance
The amendments are entered. 
Examiner’s Amendment 
The applicant’s amendments omit claim 19. There is no claim 19. 
The amendments entered herein renumber the claims. 
6. (Previously Presented) A method for providing position information of a transit object to a computing device, the method being performed by at least one processor of a computing system and comprising:
receiving, from a service provider computing device, a first GPS location point of a
transit object, including a first time stamp, and a second GPS location point of the transit object, and including a second time stamp, each GPS location point corresponding to a latitude and a longitude coordinate of the transit object;
identifying, for the first GPS location point, a first set of candidate location points of a transit system, and for the second GPS location point, a second set of candidate location points of the transit system;
determining a path of travel of the transit object between a first candidate location point of the first set and a second candidate location point of the second set, wherein determining the path of travel of the transit object between the first and second candidate location points is based at least in part on the first GPS location point, the second GPS location point, the first time stamp, and the second time stamp;
determining, from the path of travel, one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set;
transmitting, to a requester computing device as the service provider operates the transit object to arrive at a service location, the one or more extrapolated location points and at least the first candidate location point or the second candidate location point; and
providing, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point.
7.    (Previously presented) The method of claim 6, wherein identifying the first set and the second set of candidate location points of the transit system includes referencing a transit spatial database of a transit system.
8.    (Previously presented) The method of claim 7, wherein each of at least one candidate location point of the first set and at least one candidate location point of the second set corresponds to a location point on a path of travel identified in the transit spatial database.
9.    (Previously presented) The method of claim 6, wherein determining the path of travel includes using the first and second time stamps of the first and second GPS location points with at least one of a routing engine, a physics engine, or a hidden Markov model solver.
10.    (Previously presented) The method of claim 6, wherein determining the one or more extrapolated location points along the path of travel includes determining an extrapolated time stamp for each of the one or more extrapolated location points.
11.    (Previously presented) The method of claim 6, wherein transmitting the one or more extrapolated location points to the requester computing device includes determining a current time associated with the requester computing device and transmitting the one or more extrapolated location points based on the current time.
12.    (Previously presented) The method of claim 6, wherein the transit object is one of a vehicle, an airplane, a bicycle, a motorcycle, a train, a light-rail vehicle, a helicopter, or a ship.
13.    (Previously presented ) The method of claim 6, wherein the first set of candidate location points and the second set of candidate location points are identified based on a first GPS error amount and a second GPS error amount, respectively.
14.    (Previously Presented) A computer system to provide position information of a transit object to a computing device, the computer system comprising:
memory resources storing instructions;
a network interface; and
at least one processor, coupled to the memory resources and the network interface, to execute the instructions, wherein the instructions, when executed by the at least one processor, cause the system to:
receive, from a service provider computing device, a first GPS location point of a transit object, including a first time stamp, and a second GPS location point of the transit object, and including a second time stamp, each GPS location point corresponding to a latitude and a longitude coordinate of the transit object;
identify, for the first GPS location point, a first set of candidate location points of a transit system, and for the second GPS location point, a second set of candidate location points of the transit system;
determine a path of travel of the transit object between a first candidate location point of the first set and a second candidate location point of the second set, wherein determining the path of travel of the transit object between the first and second candidate location points is based at least in part on the first GPS location point, the second GPS location point, the first time stamp, and the second time stamp; determine, from the path of travel, one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set; transmit, to a requester computing device as the service provider operates the transit
object to arrive at a service location, the one or more extrapolated location points and at least the first candidate location point or the second candidate location point; and
instruct, as the service provider operates the transit object to arrive at the service location, the requester computing device to animate a graphic representation of the transit object in a map user interface, including animating movement of the transit object along a trajectory toward the service location based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point.
15.    (Previously presented) The system of claim 14, wherein identifying the first set and the second set of candidate location points of the transit system includes referencing a transit spatial database of a transit system.
16.    (Previously presented) The system of claim 15, wherein each of at least one candidate location point of the first set and at least one candidate location point of the second set corresponds to a location point on a path of travel identified in the transit spatial database.
17.    (Previously presented) The system of claim 14, wherein determining the path of travel includes using the first and second time stamps of the first and second GPS location points with at least one of a routing engine, a physics engine, or a hidden Markov model solver.
18.    (Previously presented) The system of claim 14, wherein determining the one or more extrapolated location points along the path of travel includes determining an extrapolated time stamp for each of the one or more extrapolated location points.
[[20]]. 19.    (Currently amended) The system of claim 14, wherein the transit object is one of a vehicle, an airplane, a bicycle, a motorcycle, a train, a light-rail vehicle, a helicopter, or a ship.
[[21.]] 20.    (Currently Amended) The system of claim 14, wherein the first set of candidate location points and the second set of candidate location points are identified based on a first GPS error amount and a second GPS error amount, respectively.
[[22.]] 21.    (Previously Presented) A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a system, cause the system to:
receive, from a service provider computing device, a first GPS location point of a transit object, including a first time stamp, and a second GPS location point of the transit
object, and including a second time stamp, each GPS location point corresponding to a latitude and a longitude coordinate of the transit object; identify, for the first GPS location point, a first set of candidate location points of a transit system, and for the second GPS location point, a second set of candidate location points of the transit system;
determine a path of travel of the transit object between a first candidate location point of the first set and a second candidate location point of the second set, wherein determining the path of travel of the transit object between the first and second candidate location points is based at least in part on the first GPS location point, the second GPS location point, the first time stamp, and the second time stamp; determine, from the path of travel, one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set; transmit, to a requester computing device as the service provider operates the transit
object to arrive at a service location, the one or more extrapolated location points and at least the first candidate location point or the second candidate location point; and
provide, as the service provider operates the transit object to arrive at the service location, a graphic representation of the transit object in a map user interface, wherein movement of the transit object along a trajectory toward the service location is animated based on the one or more extrapolated location points and at least the first candidate location point or the second candidate location point.
[[23.]] 22.    (Previously presented) The non-transitory computer readable medium of claim [[22]] 21, wherein identifying the first set and the second set of candidate location points of the transit system includes referencing a transit spatial database of a transit system.
[[24.]] 23.    (Previously presented) The non-transitory computer readable medium of claim [[22]] 21, wherein determining the path of travel includes using the first and second time stamps of the first and second GPS location points with at least one of a routing engine, a physics engine, or a hidden Markov model solver.
[[25.]] 24.    (Previously presented) The non-transitory computer readable medium of claim [[22]] 21,, wherein transmitting the one or more extrapolated location points to the requester computing device includes determining a current time associated with the requester computing device and transmitting the one or more extrapolated location points based on the current time.
[[26.]] 25.    (Currently Amended) The non-transitory computer readable medium of claim [[22]] 21, wherein the first set of candidate location points and the second set of candidate location points are identified based on a first GPS error amount and a second GPS error amount, respectively.
 Please cancel claim 26 with prejudice. 
Examiner’s interview 
The office spoke with the applicant. The applicant states that there is no claim 19. This was a numbering error and it on the part of the applicant and not the office. The office offered the applicant an opportunity to add a new claim 19 via a rule 312. This was declined and the applicant said to merely renumber and authorized the amendment herein. 

Corrected Notice of Allowance 

 

Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 6 and 14 and 21.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose either individually or in combination of any other prior art of record “[a] method for providing position information of a transit object to a computing device, 
the method being performed by at least one processor of a computing system and comprising:
receiving, from a service provider computing device, a first GPS location point of a
transit object, including 
a first time stamp, and 
a second GPS location point of the transit object, and including 
a second time stamp, 
each GPS location point corresponding to 
a latitude and 
a longitude coordinate of the transit object;
identifying, for the first GPS location point, 
a first set of candidate location points of a transit system, and 
for the second GPS location point, 
a second set of candidate location points of the transit system;
determining a path of travel of the transit object between 
a first candidate location point of the first set and 
a second candidate location point of the second set, 
wherein determining the path of travel of the transit object between the first and second candidate location points is based at least 
in part on 
the first GPS location point, 
the second GPS location point, 
the first time stamp, and 
the second time stamp;
determining, from the path of travel, 
one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set;

transmitting, to a requester computing device 
as the service provider operates the transit object to arrive at a service location, 
the one or more extrapolated location points and 
at least the first candidate location point or 
the second candidate location point; and
providing, 
as the service provider operates the transit object to arrive at the service location, 
a graphic representation of 
the transit object in a map user interface, 
wherein movement of the transit object along 
a trajectory toward the service location is animated based on 
the one or more extrapolated location points and 
at least the first candidate location point or the second candidate location point”. 
 	The closest prior art is Jacob that discloses a rideshare configuration where a service provider is selected and a service is selected method for providing position information of a transit object to a computing device, 
the method being performed by at least one processor of a computing system and comprising:
receiving, from a service provider computing device, a first GPS location point of a
transit object, including 
a first time stamp, and 
a second GPS location point of the transit object, and including 
a second time stamp, 
each GPS location point corresponding to 
a latitude and 
a longitude coordinate of the transit object;
identifying, for the first GPS location point, 
a first set of candidate location points of a transit system, and 
for the second GPS location point, 
a second set of candidate location points of the transit system;
determining a path of travel of the transit object between 
a first candidate location point of the first set and 
a second candidate location point of the second set, 
wherein determining the path of travel of the transit object between the first and second candidate location points is based at least 
in part on 
the first GPS location point, 
the second GPS location point, 
the first time stamp, and 
the second time stamp;
determining, from the path of travel, 
one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set;

transmitting, to a requester computing device 
as the service provider operates the transit object to arrive at a service location, 
the one or more extrapolated location points and 
at least the first candidate location point or 
the second candidate location point; and
providing, 
as the service provider operates the transit object to arrive at the service location, 
a graphic representation of 
the transit object in a map user interface, 
wherein movement of the transit object along 
a trajectory toward the service location is animated based on 
the one or more extrapolated location points and 
at least the first candidate location point or the second candidate location point”. 

	Arthur teaches that a GPS error can be determined and a most likely path of the train can be determined.  The train is corrected to the most likely path.  Arthur is silent as to animating the route of the service provider as claimed. 
Arthur is silent as to “[a] method for providing position information of a transit object to a computing device, 
the method being performed by at least one processor of a computing system and comprising:
receiving, from a service provider computing device, a first GPS location point of a
transit object, including 
a first time stamp, and 
a second GPS location point of the transit object, and including 
a second time stamp, 
each GPS location point corresponding to 
a latitude and 
a longitude coordinate of the transit object;
identifying, for the first GPS location point, 
a first set of candidate location points of a transit system, and 
for the second GPS location point, 
a second set of candidate location points of the transit system;
determining a path of travel of the transit object between 
a first candidate location point of the first set and 
a second candidate location point of the second set, 
wherein determining the path of travel of the transit object between the first and second candidate location points is based at least 
in part on 
the first GPS location point, 
the second GPS location point, 
the first time stamp, and 
the second time stamp;
determining, from the path of travel, 
one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set;
transmitting, to a requester computing device 
as the service provider operates the transit object to arrive at a service location, 
the one or more extrapolated location points and 
at least the first candidate location point or 
the second candidate location point; and
providing, 
as the service provider operates the transit object to arrive at the service location, 
a graphic representation of 
the transit object in a map user interface, 
wherein movement of the transit object along 
a trajectory toward the service location is animated based on 
the one or more extrapolated location points and 
at least the first candidate location point or the second candidate location point”. 

	Krum teaches a most likely path of a user vehicle based on a number of candidate points but is silent as to animating the route of the service provider as claimed. 
	Krum is silent as to “[a] method for providing position information of a transit object to a computing device, 
the method being performed by at least one processor of a computing system and comprising:
receiving, from a service provider computing device, a first GPS location point of a
transit object, including 
a first time stamp, and 
a second GPS location point of the transit object, and including 
a second time stamp, 
each GPS location point corresponding to 
a latitude and 
a longitude coordinate of the transit object;
identifying, for the first GPS location point, 
a first set of candidate location points of a transit system, and 
for the second GPS location point, 
a second set of candidate location points of the transit system;
determining a path of travel of the transit object between 
a first candidate location point of the first set and 
a second candidate location point of the second set, 
wherein determining the path of travel of the transit object between the first and second candidate location points is based at least 
in part on 
the first GPS location point, 
the second GPS location point, 
the first time stamp, and 
the second time stamp;
determining, from the path of travel, 
one or more extrapolated location points positioned between the first candidate location point from the first set and the second candidate location point from the second set;

transmitting, to a requester computing device 
as the service provider operates the transit object to arrive at a service location, 
the one or more extrapolated location points and 
at least the first candidate location point or 
the second candidate location point; and
providing, 
as the service provider operates the transit object to arrive at the service location, 
a graphic representation of 
the transit object in a map user interface, 
wherein movement of the transit object along 
a trajectory toward the service location is animated based on 
the one or more extrapolated location points and 
at least the first candidate location point or the second candidate location point”. 
	In regard to the IDS filed on 3-3-20 and the search report, U.S. Patent Application Pub. No.: US 2010/0042549 A1 to Adamczyk is silent as to animating the trajectory using not the path but the one or more extrapolated points and the candidate location points. 
	WO 2008145986 A2 to Tann is very relevant and cited by the applicant in the IDS and discloses a vehicle tracking system.  A first route can be compared with a number of routes to determine if the route corresponds with the route and an error factor is created.  A method and computer program for determining an error factor for a differential global positioning system is disclosed as well as a method of tracking a vehicle. In 
	NPL, to Ke, Hu which was published in 2010 teaches visualizing hot spots for taxis.  See page 498-499.  This can be provided to a mobile phone. Ke does not deal with a problem that the taxi route can be determined in a middle of a building which can cause the summoner to cancel the ride.  Ke also does not provide animating the path of the rideshare or animating the trajectory toward a service location from the call location based on the extrapolated location points and the candidate locations.  Instead Ke shows merely a high distribution of the location of the taxis in FIG. 1-2 so a user may walk there to hail a taxi.  This is not an animating of each taxis to a location that is a corrected location along a 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668